- Midland National Life Insurance Company April 28, 2010 Securities and Exchange Commission treet, N.E. Washington DC 20549 RE: Midland National Life Separate Account A File Number 33-76318  VUL2 Variable Life Insurance Policies Commissioners: Enclosed for filing is a copy of Post-Effective Amendment Number 15 to the above referenced Form N-6 Registration Statement. This amendment is being filed pursuant to paragraph (b) of Rule 485, and pursuant to subparagraph (b) (4) of that Rule, we certify the amendment does not contain disclosure which would render it ineligible to become effective pursuant to said paragraph (b). We acknowledge that: · Should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; · The action of the Commission or the Staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve Midland National Life Insurance Company from full responsibility for the adequacy and accuracy of the disclosure in the filing; and · We may not assert this action as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. We are aware that the Division of Enforcement has access to all information we have provided to the staff of the Division of Investment Management in connection with your review of our filing or in response to your comments on our filing. If you have any comments or questions about this filing, please contact Fred Bellamy of Sutherland Asbill & Brennan LLP at 202-383-0126 or fred.bellamy@sutherland.com. /s/ Jason L. Bradshaw Senior Variable Compliance Consultant cc: Frederick R. Bellamy Sutherland Asbill & Brennan LLP As filed with the Securities and Exchange Commission on April 28 , Registration File No. 33-76318 811-05271 SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-6 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ ] PRE-EFFECTIVE AMENDMENT NO. [ ] POST-EFFECTIVE AMENDMENT NO. _ 15 [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ ] AMENDMENT NO. [ X ] (Check appropriate box or boxes.) Steve Horvat, Senior Vice President  Legal Copy to: Midland National Life Insurance Company Frederick R. Bellamy, Esq. One Sammons Plaza Sutherland Asbill & Brennan LLP Sioux Falls, South Dakota 57193-9991 1275 Pennsylvania Avenue, N.W. (Name and address of agent for service) Washington, DC 20004-2415 Midland National Life Separate Account A (Exact name of registrant) MIDLAND NATIONAL LIFE INSURANCE COMPANY (Name of depositor) One Sammons Plaza Sioux Falls, South Dakota 57193-9991 (Address of depositors principal executive offices) Depositors Telephone Number, including Area Code: (605) 335-5700 Approximate Date of Proposed Public Offering: As soon as practicable after the effective date of this registration statement. It is proposed that this filing will become effective (check appropriate box): o immediately upon filing pursuant to paragraph (b) S on May 1, 2010 pursuant to paragraph (b) £ 60 days after filing pursuant to paragraph (a)(i) o on pursuant to paragraph (a)(i) of Rule 485 If appropriate check the following box: o This post-effective amendment designates a new effective date for a new effective date for a previously filed post-effective amendment Title of Securities Being Registered: Variable Universal Life 2 Interests in Individual Flexible Premium Variable Life Insurance Policies vul2_prosp.htm - Midland National Life Insurance Company VARIABLE UNIVERSAL LIFE 2 Flexible Premium Variable Universal Life Insurance Contract Issued By: Midland National Life Insurance Company One Sammons Plaza · Sioux Falls, SD 57193 (605) 335-5700 (telephone) · (800) 272-1642 (toll-free telephone) (605) 373-8557 (facsimile for transaction requests) · (605) 335-3621 (facsimile for administrative requests) through the Midland National Life Separate Account A Variable Universal Life 2 (the contract) is a life insurance contract issued by Midland National Life Insurance Company. The contract: provides insurance coverage with flexibility in death benefits and premiums; pays a death benefit if the Insured person dies while the contract is still inforce ; can provide substantial contract fund build-up on a tax-deferred basis. However, there is no guaranteed contract fund for amounts You allocate to the Investment Divisions . You bear the risk of poor investment performance for those amounts. lets You borrow against Your contract, withdraw part of the net cash surrender value , or completely surrender Your contract. There may be tax consequences to these transactions. Loans and withdrawals affect the contract fund , and may affect the death benefit . The contract is no longer offered for sale. Existing contract owners may continue to pay additional premiums to their contracts. You have a limited right to examine Your contract and return it to Us for a refund. You may decide how much Your premiums will be and how often You wish to pay them, within limits. You may also increase or decrease the amount of insurance protection, within limits. Depending on the amount of premiums paid, this may or may not be a Modified Endowment Contract (MEC). If it is a MEC, then loans and withdrawals may have more adverse tax consequences than otherwise. You may allocate Your contract fund to Our General Account and up to ten investment divisions . Each division invests in a specified mutual fund portfolio. The mutual fund portfolios are part of the following series funds or trusts: 1. AIM Variable Insurance Funds (Invesco Variable Insurance Funds), 2. Alger Portfolios, 3. American Century Variable Portfolios, Inc., 4. Fidelity ® Variable Insurance Products, 5. Goldman Sachs Variable Insurance Trust, 6. Lord Abbett Series Fund, Inc., 7. MFS ® Variable Insurance Trusts, 8. Neuberger Berman AMT Portfolios, 9. PIMCO Variable Insurance Trust, ProFunds VP, Van Eck VIP Trust, and Vanguard ® Variable Insurance Funds You can choose among the fifty-eight investment divisions listed on the following page. Your contract fund in the investment divisions will increase or decrease based on investment performance. You bear this risk. You could lose the amount You invest and lose Your insurance coverage due to poor investment performance. No one insures or guarantees the contract fund allocated to the investment divisions . Separate prospectuses describe the investment objectives, policies and risks of the portfolios. The Securities and Exchange Commission has not approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. May 1, 2010 SEPARATE ACCOUNT INVESTMENT PORTFOLIOS Alger Capital Appreciation Portfolio Invesco V.I. Global Health Care Fund 3 Alger Large Cap Growth Portfolio Invesco V.I. International Growth Fund 4 Alger Mid Cap Growth Portfolio Lord Abbett Series Fund, Inc. Capital Structure Portfolio 5 American Century VP Capital Appreciation Fund Lord Abbett Series Fund, Inc. Growth and Income Portfolio American Century VP International Fund Lord Abbett Series Fund, Inc. International Opportunities Portfolio 6 American Century VP Value Fund Lord Abbett Series Fund, Inc. Mid-Cap Value Portfolio Fidelity VIP Asset Manager SM Portfolio MFS â VIT Growth Series Fidelity VIP Asset Manager: Growth â Portfolio MFS â VIT New Discovery Series Fidelity VIP Balanced Portfolio MFS â VIT Research Series Fidelity VIP Contrafund â Portfolio MFS â VIT Total Return Series Fidelity VIP Equity-Income Portfolio MFS â VIT Utilities Series Fidelity VIP Freedom 2010 Portfolio Neuberger Berman AMT Regency Portfolio Fidelity VIP Freedom 2015 Portfolio PIMCO VIT High Yield Portfolio Fidelity VIP Freedom 2020 Portfolio PIMCO VIT Real Return Portfolio Fidelity VIP Freedom 2025 Portfolio PIMCO VIT Total Return Portfolio Fidelity VIP Freedom 2030 Portfolio ProFund VP Japan Fidelity VIP Freedom Income Portfolio ProFund VP Oil & Gas Fidelity VIP Growth & Income Portfolio ProFund VP Small-Cap Value Fidelity VIP Growth Opportunities Portfolio ProFund VP Ultra Mid-Cap Fidelity VIP Growth Portfolio Van Eck VIP Global Hard Assets Fund 7 Fidelity VIP High Income Portfolio Vanguard Ò VIF Balanced Portfolio Fidelity VIP Index 500 Portfolio Vanguard Ò VIF High Yield Bond Portfolio Fidelity VIP Investment Grade Bond Portfolio Vanguard Ò VIF International Portfolio Fidelity VIP Mid Cap Portfolio Vanguard Ò VIF Mid-Cap Index Portfolio Fidelity VIP Money Market Portfolio Vanguard Ò VIF REIT Index Portfolio Fidelity VIP Overseas Portfolio Vanguard Ò VIF Short-Term Investment-Grade Portfolio Goldman Sachs VIT Large Cap Value Fund 1 Vanguard Ò VIF Small Company Growth Portfolio Goldman Sachs VIT Structured Small Cap Equity Fund Vanguard Ò VIF Total Bond Market Index Portfolio Invesco V.I. Financial Services Fund 2 Vanguard Ò VIF Total Stock Market Index Portfolio 1 Formerly Goldman Sachs VIT Growth and Income Fund 5 Formerly Lord Abbett Series Fund, Inc. Americas Value 2 Formerly AIM V.I. Financial Services Fund 6 Formerly Lord Abbett Series Fund, Inc. International Portfolio 3 Formerly AIM V.I. Global Health Care Fund 7 Formerly Van Eck Worldwide Hard Assets Fund 4 Formerly AIM V.I. International Growth Fund This prospectus generally describes only the variable portion of the contract, except where the General Account is specifically mentioned. Buying this contract might not be a good way of replacing Your existing insurance or adding more insurance if You already own a flexible premium variable life insurance contract. You should read this prospectus and the current prospectuses for the funds carefully and keep them for future reference. TABLE OF CONTENTS CONTRACT BENEFITS / RISKS SUMMARY 9 CONTRACT BENEFITS . 9 Death Benefits . 9 Flexible Premium Payments . 9 Asset Allocation Program 9 Minimum Premium Benefit 9 Benefits of the Contract Fund . 9 Tax Benefits . 10 Additional Benefits . 10 Your Right to Examine This Contract 10 CONTRACT RISKS . 10 Investment Risk . 10 Surrender Charge Risk . 11 Withdrawing Money . 11 Risk of Lapse . 11 Loan Risks . 11 Tax Risks . 12 Risk of Increases in Charges . 12 Portfolio Risks . 12 FEE TABLE . 12 SUMMARY OF VARIABLE UNIVERSAL LIFE 2 . 17 Death Benefit Options . 17 Flexible Premium Payments . 17 Investment Choices . 17 Your Contract Fund 18 Transfers . 19 Contract Loans . 19 Withdrawing Money . 19 Surrendering Your Contract 20 Deductions and Charges . 20 Deductions From Your Premiums . 20 Deductions From Your Contract Fund . 20 Surrender Charges . 21 Additional Information About The Contracts . 21 Your Contract Can Lapse . 21 Correspondence and Inquiries . 21 State Variations . 23 Tax-Free Section 1035 Exchanges . 23 DETAILED INFORMATION ABOUT VARIABLE UNIVERSAL LIFE 2 . 23 Insurance Features . 23 How the Contracts Differ From Whole Life Insurance . 23 Application for Insurance . 24 Death Benefit 24 Notice and Proof of Death . 25 Payment of Death Benefits and Lump Sum Payments . 25 Maturity Benefit 25 Changes In Variable Universal Life 2 . 25 Changing The Face Amount of Insurance . 26 Changing Your Death Benefit Option . 26 When Contract Changes Go Into Effect 27 Flexible Premium Payments . 27 Allocation of Premiums . 28 Additional Benefits . 29 Separate Account Investment Choices . 33 Our Separate Account And Its Investment Divisions . 33 The Funds . 34 Investment Policies Of The Portfolios . 34 Effects of Market Timing . 40 Charges In The Funds . 41 Asset Allocation Program 41 General 41 The Asset Allocation Models . 42 TheCurrent Models . 42 Selecting an Asset Allocation Model 42 Periodic Updates of Asset Allocation Models and Notices of Updates . 43 Other Information . 44 Using Your Contract Fund 44 The Contract Fund . 44 Amounts In Our Separate Account 45 How We Determine The Accumulation Unit Value . 45 Contract Fund Transactions and Good Order . 45 Transfer Of Contract Fund . 46 Transfer Limitations . 46 Dollar Cost Averaging . 49 Portfolio Rebalancing . 50 Contract Loans . 50 Withdrawing Money From Your Contract Fund . 51 Surrendering Your Contract 52 The General Account 53 Deductions and Charges . 54 Deductions From Your Premiums . 54 Charges Against The Separate Account 54 Monthly Deductions From Your Contract Fund . 55 Transaction Charges . 56 How Contract Fund Charges Are Allocated . 56 Loan Charge . 57 Surrender Charge . 57 Portfolio Expenses . 58 TAX EFFECTS . 58 Introduction 58 Tax Status of the Contract 59 Tax Treatment of Contract Benefits . 59 In General 59 Modified Endowment Contracts (MEC) 59 Distributions Other Than Death Benefits from Modified Endowment Contracts . 60 Distributions Other Than Death Benefits from Contracts that are not Modified Endowment Contracts . 60 Investment in the Contract 61 Contract Loans and the Benefit Extension Rider 61 Withholding . 61 Life Insurance Purchases by Residents of Puerto Rico . 61 Life Insurance Purchases by Nonresident Aliens and Foreign Corporations . 62 Multiple Contracts . 62 Continuation of Contract Beyond Age 100 . 62 Section 1035 Exchanges . 62 Living Needs Rider 62 Business Uses of Contract 62 Employer-Owned Life Insurance Contracts . 62 Non-Individual Owners and Business Beneficiaries of Contracts . 63 Split-Dollar Arrangements . 63 Alternative Minimum Tax . 63 Estate, Gift and Generation-Skipping Transfer Tax Considerations . 63 Possible Tax Law Changes . 64 Foreign Tax Credits . 64 Our Income Taxes . 64 ADDITIONAL INFORMATION ABOUT THE CONTRACTS . 65 Your Right To Examine this Contract 65 Your Contract Can Lapse . 65 You May Reinstate Your Contract 66 Contract Periods And Anniversaries . 66 Maturity Date . 66 We Own The Assets Of Our Separate Account 66 Changing the Separate Account 67 Limits On Our Right To Challenge The Contract 67 Your Payment Options . 68 Lump Sum Payments . 68 Optional Payment Methods . 68 Your Beneficiary 70 Assigning Your Contract 70 When We Pay Proceeds From This Contract 70 CHANGE OF ADDRESS NOTIFICATION 71 Your Voting Rights As An Owner 71 Distribution of the Contracts . 72 Legal Proceedings . 73 Financial Statements . 73 Definitions . 74 CONTRACT BENEFITS / RISKS SUMMARY In this prospectus Midland National, We, Our, Us, and Company mean Midland National Life Insurance Company. You and Your mean the owner of the contract. We refer to the person who is covered by the contract as the Insured or Insured Person, because the Insured person and the owner may not be the same. There is a list of definitions at the end of this prospectus, explaining many words and phrases used here and in the actual insurance contract. In this prospectus, these words and phrases are generally in bold face type. This summary describes the contracts important risks and benefits. The detailed information appearing later in this prospectus further explains the following information discussed in the Contract Benefits/Risks Summary. This summary must be read along with that detailed information. Unless otherwise indicated, the description of the contract in this prospectus assumes that the contract is inforce and that there is no outstanding contract loan. CONTRACT BENEFITS Death Benefits Variable Universal Life 2 is life insurance on the Insured person. If the contract is inforce We will pay a death benefit when the Insured person dies. You can choose between two death benefit options: · Option 1: death benefit equals the face amount of the insurance contract. This is sometimes called a level death benefit . · Option 2: death benefit equals the face amount plus the contract fund . This is sometimes called a variable death benefit . The death benefit may be even greater in some circumstances. See Death Benefit on page 24. We deduct any outstanding contract debt and unpaid charges before paying any benefits. The beneficiary can take the death benefit in a lump sum or under a variety of payment plans. You may change the death benefit option You have chosen. You may also increase or decrease the face amount of Your contract, within limits. The minimum face amount is generally $50,000. Flexible Premium Payments You may pay premiums whenever and in whatever amount You want, within certain limits. We require an initial minimum premium at issue, which is at least equal to one months minimum premium. The minimum premium is based on the contracts face amount and the Insured persons age, sex and underwriting class. We are not required to accept any premium, and We currently reject any premium of less then $50.00. However, under current Company practice, if paid by monthly bank draft, We will accept a premium as low as $30.00. See Flexible Premium Payments on page 27. Asset Allocation Program We make an asset allocation service available at no additional charge for use within the contract. The asset allocation program is designed to assist You in allocating Your net premium and contract fund among the investment choices available under the contract. If You participate in the asset allocation program, then You must select one of the asset allocation model portfolios available under the contract; We will not make this decision. See "Asset Allocation Program" on page 41. There is no guarantee that a model portfolio in the asset allocation program will not lose money or experience volatility. Minimum Premium Benefit During the minimum premium period , Your contract will remain inforce as long as You meet the applicable minimum premium requirements. See  Premium Provisions During The Minimum Premium Period  on page 28. Benefits of the Contract Fund · Withdrawing Money from Your Contract Fund. You may make a partial withdrawal from Your contract fund . The current minimum withdrawal amount is $200 and the maximum in any contract year is 20% of Your net cash surrender value (the contract fund less the surrender charge and less any outstanding contract debt ). See Withdrawing Money From Your Contract Fund on page 51. There may be tax consequences for making a partial withdrawal . See TAX EFFECTS on page 58. · Surrendering Your Contract . You can surrender Your contract for cash and then We will pay You the net cash surrender value (the contract fund minus any surrender charge and minus any contract debt). There may be tax consequences for surrendering Your contract. See Surrendering Your Contract on page 52 and see TAX EFFECTS on page 58. · Contract Loans. You may borrow up to 92% of Your net cash surrender value (the contract fund less the surrender charge minus any contract debt ). Your contract will be the sole security for the loan. Your contract states a minimum loan amount, usually $200. See Contract Loans on page 61. Contract loan interest is not tax deductible on contracts owned by an individual. There may be federal tax consequences for taking a contract loan. See TAX EFFECTS on page 58. · Transfers of Contract Fund. You may transfer Your contract fund among the investment divisions and between the General Account and the various investment divisions . Currently, We allow an unlimited number of free transfers. We reserve the right to charge a $25 fee for each transfer after the 4 th in a contract year . There are additional limitations on transfers to and from the General Account. See Transfer Of Contract Fund on page 46 and Transfer Limitations on page 40 . · Dollar Cost Averaging (DCA). The DCA program enables You to make scheduled monthly transfers of a predetermined dollar amount from the DCA source account (any investment division or the General Account) into one or more of the investment divisions . The minimum monthly amount to be transferred using DCA is $200. See Dollar Cost Averaging on page 49. · Portfolio Rebalancing. The Portfolio Rebalancing Option allows contract owners, who are not participating in a DCA program, to have Us automatically reset the percentage of contract fund allocated to each investment division to a pre-set level. At each contract anniversary , We will transfer amounts needed to balance the contract fund to the specified percentages selected by You. See Portfolio Rebalancing on page 50. Tax Benefits We intend for the contract to satisfy the definition of life insurance under the Internal Revenue Code. Assuming that the contract does satisfy that definition, the death benefit generally should be excludable from the gross income of its recipient. Similarly, You should not be deemed to be in constructive receipt of the contract value (the contract fund ), and therefore should not be taxed on increases in the contract fund until You take out a loan or withdrawal, surrender the contract, or We pay the maturity benefit. In addition, transfers of contract fund s (among the investment divisions and between the General Account and the various investment divisions ) are not taxable transactions. See Tax Risks on page 12 and TAX EFFECTS on page 58. You should consult a qualified tax advisor for assistance in all contract-related tax matters. Additional Benefits Your contract may have one or more supplemental benefits that are options or attached by rider to the contract. Each benefit is subject to its own requirements as to eligibility and additional cost. The additional benefits that may be available to You are: Accidental Death Benefit Rider Family Insurance Rider* Additional Insured Rider Flexible Disability Benefit Rider Benefit Extension Rider Guaranteed Insurability Rider Childrens Insurance Rider* Living Needs Rider Extended Maturity Option Waiver of Charges Rider *No longer available for issue on new or inforce contracts. Some of these benefits may have tax consequences and there are usually extra charges for them. Please consult Your tax advisor before selecting or exercising an additional benefit. Your Right to Examine This Contract For a limited period of time, as specified in Your contract, You have a right to examine and return Your contract for a refund. See Your Right To Examine this Contract on page 65. CONTRACT RISKS Investment Risk Your contract fund in the investment divisions will increase or decrease based on investment performance of the underlying portfolios. You bear this risk. We deduct fees and charges from Your contract fund , which can significantly reduce Your contract fund . During times of poor investment performance, the deduction of fees and charges based on the net amount at risk will have an even greater negative impact on Your contract fund . If You allocate net premium to the General Account, then We credit Your contract fund in the General Account with a declared rate of interest. You assume the risk that the interest rate on the General Account may decrease, although, it will never be lower than a guaranteed minimum annual effective rate of 4.0%. No one insures or guarantees any of the contract fund allocated to the investment divisions . Separate prospectuses describe the investment objectives, polcies, and risks of the portfolios. You should purchase the contract only if You have the financial ability to keep it inforce for a substantial period of time. You should not purchase the contract if You intend to surrender all or part of the contract value in the near future. This contract is not suitable as a short-term investment. Surrender Charge Risk If You surrender Your contract for its net cash surrender value or let Your contract lapse during the surrender charge period (this period is the first 15 contract years after the date of issue or an increase in face amount ), We will deduct a surrender charge. It is possible that You will receive no net cash surrender value , especially if You surrender Your contract in the first few contract years . Taxes and a tax penalty may apply. See Surrender Charge on page 57 and see TAX EFFECTS on page 58. Withdrawing Money Withdrawals will reduce your contract fund . Withdrawals, especially those taken during periods of poor investment performance, could considerably reduce or eliminate some benefits or guarantees of the contract. We will deduct a withdrawal charge if You make more than one withdrawal in any given contract year . The maximum partial withdrawal You can make in any contract year is 20% of the net cash surrender value . Taxes and a tax penalty may apply. See TAX EFFECTS on page 58. Risk of Lapse Your contract can lapse if the net cash surrender value is not sufficient to pay the monthly deductions. · Planned Premium. You choose a planned periodic premium. But payment of the planned premiums may not ensure that Your contract will remain inforce. Additional premiums may be required to keep Your contract from lapsing. You need not pay premiums according to the planned schedule. Whether Your contract lapses or remains inforce can depend on the amount of Your contract fund (less any contract debt and surrender charge). The contract fund, in turn, depends on the investment performance of the investment divisions You select. (The contract fund also depends on the premiums You pay and the charges We deduct.) However, You can ensure that Your contract stays inforce during the minimum premium period by paying premiums equal to those required to meet the accumulated minimum premium requirements described in Premium Provisions During The Minimum Premium Period on page 28. Nevertheless, the contract can lapse (1) during the minimum premium period if You do not meet the minimum premium requirements and (2) after the minimum premium period no matter how much You pay in premiums, if the net cash surrender value is insufficient to pay the monthly deductions (subject to the grace period). See Your Contract Can Lapse on page 65. Taxes and a tax penalty may apply. · Contract Loans . Your loan may affect whether Your contract remains inforce . If Your loan lowers the value of Your contract fund to a point where the monthly deductions are greater than Your contracts net cash surrender value , then the contracts lapse provision may apply. Your contract may lapse because the loaned amount cannot be used to cover the monthly deductions that are taken. For more details see Contract Loans on page 61. Taxes and a tax penalty may apply. · Surrender Charge Period. If You allow Your contract to lapse during the surrender charge period, We may deduct a surrender charge. Loan Risks Taking a contract loan will have a permanent effect on Your contract fund and benefits under Your contract. A contract loan will reduce the death benefit proceeds or any benefit paid on the maturity date (i.e., the contract anniversary after the Insured person's 100 th birthday, unless the Extended Maturity Option is in effect), and the net cash surrender value of Your contract. Taking a contract loan also may make your contract more susceptible to lapse, and may have tax consequences. See "Contract Loans" on page 50 and "Tax Effects" on page 58. Tax Risks In order to qualify as a life insurance contract for Federal income tax purposes and to receive the tax treatment normally accorded life insurance contracts under Federal tax law, a contract must satisfy certain requirements which are set forth in the Internal Revenue Code. Guidance as to how these requirements are to be applied is limited. Nevertheless, We believe that a contract issued on a standard rate class basis should satisfy the applicable requirements. There is less guidance, however, with respect to contracts issued on a substandard basis and it is not clear whether such contracts will in all cases satisfy the applicable requirements particularly if You pay the full amount of premiums under the contract. Depending on the total amount of premiums You pay, the contract may be treated as a modified endowment contract under federal tax laws. If a contract is treated as a modified endowment contract , then surrenders, withdrawals, and loans under the contract will be taxable as ordinary income to the extent there are earnings in the contract. In addition, a 10% penalty tax may be imposed on surrenders, withdrawals, and loans taken before You reach age 59 ½. If the contract is not a modified endowment contract , then distributions generally will be treated first as a return of basis or investment in the contract and then as taxable income. Moreover, loans will generally not be treated as distributions. Finally, neither distributions nor loans from a contract that is not a modified endowment contract are subject to the 10% penalty tax. This contract may be purchased with the intention of accumulating cash value (i.e. contract fund ) on a tax-free basis for some period (such as, until retirement) and then periodically borrowing from the contract without allowing the contract to lapse. The aim of this strategy is to continue borrowing from the contract until its contract fund is just enough to pay off the contract loans that have been taken out and then relying on the Benefit Extension Rider to keep the contract in force until the death of the Insured. Anyone contemplating taking advantage of this strategy should be aware that it involves several risks. First, if the death benefit under the Benefit Extension Rider is lower than the contracts original death benefit , then the contract might become a MEC which could result in a significant tax liability attributable to the balance of any contract debt. Second, this strategy will fail to achieve its goal if the contract is a MEC or becomes a MEC after the periodic borrowing begins. Third, this strategy has not been ruled on by the Internal Revenue Service (the IRS) or the courts and it may be subject to challenge by the IRS, since it is possible that loans under this contract may be treated as taxable distributions when the rider causes the contract to be converted to a fixed contract. In that event, assuming contract loans have not already been subject to tax as distributions, a significant tax liability could arise. Anyone considering using the contract as a source of tax-free income by taking out contract loans should, before purchasing the contract, consult with and rely on a competent tax advisor about the tax risks inherent in such a strategy. See TAX EFFECTS on page 58. You should consult a qualified tax advisor for assistance in all contract-related tax matters. Risk of Increases in Charges Certain fees and charges assessed against the contract are currently at levels below the guaranteed maximum levels. We may increase these fees and charges up to the guaranteed maximum level. If fees and charges are increased, the risk that the contract will lapse increases and You may have to increase the premiums to keep the contract inforce . Portfolio Risks A comprehensive discussion of the risks of each portfolio may be found in each portfolios prospectus. Please refer to the portfolios prospectuses for more information. There is no assurance that any portfolio will achieve its stated investment objective. FEE TABLE The following tables describe the fees and expenses that You will pay when buying, owning, and surrendering the contract. The first table describes the fees and expenses that You will pay at the time You make premium payments, take cash withdrawals, surrender the contract, exercise certain riders or transfer contract funds between investment divisions . Transaction Fees Charge When Charge Is Deducted Amount Deducted i Maximum Guaranteed Charge Current Charge Premium Loads Premium Tax Charge Upon receipt of a premium payment. No Maximum. ii 2.25% of each premium payment in all contract years . Civil Service Allotment Service Charge Upon receipt of a premium payment where Civil Service Allotment is chosen. $0.46 from each bi-weekly premium payment. $0.46 from each bi-weekly premium payment. Surrender Charge iii (Deferred Sales Charge) Minimum and Maximum At the time of surrender or lapse that occurs during the first 15 contract years . (a) 30.0% of each premium payment in the first two contract years up to one IRS guideline annual premium iv plus (b) 9.0% of all other premium payments. iii (a) 30.0% of each premium payment in the first two contract years up to one IRS guideline annual premium iv plus (b) 9.0% of all other premium payments. iii Surrender Charge v (Deferred Issue Charge) Minimum and Maximum At the time of surrender or lapse that occurs during the first 15 contract years . $3.00 in the first contract year per $1,000 of face amount . v $3.00 in the first contract year per $1,000 of face amount . v Total Surrender charge for a male Insured issue age 40 in the nonsmoker premium class in the first contract year with an annual paid premium of $2,000 and a $200,000 face amount . $600.00 (deferred sales charge) plus $600.00 (deferred issue charge). $600.00 (deferred sales charge) plus $600.00 (deferred issue charge). Partial Withdrawal Charge Upon partial withdrawal. Lesser of $25 or 2% of amount withdrawn on any withdrawal after the first one in any contract year . Lesser of $25 or 2% of the amount withdrawn on any withdrawal after the first one in any contract year . Transfer Fees Upon transfer of any money from the investment divisions or the General Account. $25 on each transfer after the 4 th transfer in any one contract year . $0 on all transfers. Additional Benefits Charges Living Needs Rider At the time a benefit is paid out. vi The next table describes the fees and expenses that You will pay periodically during the time that You own the contract, not including mutual fund portfolio fees and expenses. Periodic Fees Related to Owning the Contract Other than Portfolio Operating Expenses Charge When Charge Is Deducted Amount Deducted i Maximum Guaranteed Charge Current Charge Cost of Insurance Deduction vii On the contract date and on every monthly anniversary . $0.06 up to $83.33 per $1,000 of net amount at risk viii per month. $0.05 up to $33.74 per $1,000 of net amount at risk per month. Cost of Insurance Deduction vii Contd Minimum and Maximum Charges for a male Insured issue age 40 in the nonsmoker premium class in the first contract year . $0.20 per $1,000 of net amount at risk per month. $0.17 per $1,000 of net amount at risk per month. Expense Charge On the contract date and on every monthly anniversary . $5 per month in all contract years . $5 per month in contract years 1 through 15. Mortality and Expense Risk Charge On each day the contract remains inforce . Annual rate of 0.90% of the contract Separate Account assets in all contract years . Annual rate of 0.90% of the contract Separate Account assets in all contract years . Administrative Charge On each day the contract remains inforce . Annual rate of 0.20% of the contract Separate Account assets in all contract years . Annual rate of 0.20% of the contract Separate Account assets in all contract years . Loan Interest Spread ix On each contract anniversary or earlier, as applicable. x 4.00% (annually) in contract years 1-10; In contract years thereafter, it is 0.00% (annually) on loans of earnings and 4.00% on everything else. ix 2.00% (annually) in contract years 1-10; In contract years thereafter, it is 0.00% (annually) on loans of earnings and 2.00% on everything else. ix Additional Benefits Charges xi Accidental Death Benefit Rider Minimum and Maximum On rider date and each monthly anniversary thereafter. $0.03 up to $0.09 per month per $1,000 of accidental death benefit selected. $0.03 up to $0.09 per month per $1,000 of accidental death benefit selected. Charge for a male Insured attained age 40 in the nonsmoker premium class in the first contract year following the rider date . $0.08 per month per $1,000 of accidental death benefit . $0.08 per month per $1,000 of accidental death benefit . Additional Insured Rider Minimum and Maximum On rider date and each monthly anniversary thereafter. $0.06 up to $83.33 per month per $1,000 of Additional Insured Rider death benefit . $0.05 up to $33.74 per month per $1,000 of Additional Insured Rider death benefit . Charge for a female Insured attained age 40 in the nonsmoker premium class in the first contract year following the rider date . $0.18 per month per $1,000 of Additional Insured Rider death benefit . $0.12 per month per $1,000 of Additional Insured Rider death benefit . Children's Insurance Rider* On rider date and each monthly anniversary thereafter. $0.52 per month per $1,000 of Children's Insurance benefit. xii $0.52 per month per $1,000 of Children's Insurance benefit. Family Insurance Rider* On rider date and each monthly anniversary thereafter. $1.72 per month per unit of Family Insurance Rider. xiii $1.72 per month per unit of Family Insurance Rider. Flexible Disability Benefit Rider Minimum and Maximum On rider date and each monthly anniversary thereafter until the contract anniversary on which the Insured reaches attained age 60. $0.27 up to $0.80 per month per $10 of monthly benefit. $0.27 up to $0.80 per month per $10 of monthly benefit. Charge for a male Insured issue age 40 in the nonsmoker premium class. $0.50 per month per $10 of monthly benefit. $0.50 per month per $10 of monthly benefit. Guaranteed Insurability Rider Minimum and Maximum On rider date and each monthly anniversary thereafter. $0.05 up to $0.17 per month per $1,000 of Guaranteed Insurability benefit elected. $0.05 up to $0.17 per month per $1,000 of Guaranteed Insurability benefit elected. Charge for a male Insured issue age 30 in the nonsmoker premium class $0.13 per month per unit of Guaranteed Insurability Rider. $0.13 per month per unit of Guaranteed Insurability Rider. Waiver of Charges Rider Minimum and Maximum On rider date and each monthly anniversary thereafter. $0.01 up to $0.12 per month per $1,000 of face amount . $0.01 up to $0.12 per month per $1,000 of face amount . · Charge for a male Insured issue age 40 in the nonsmoker premium class in the first contract year . $0.02 per month per $1,000 of face amount . $0.02 per month per $1,000 of face amount . i Some of these charges are rounded off in accordance with regulations of the U.S. Securities and Exchange Commission. Actual charges maybe somewhat higher or lower. ii We reserve the right to increase this charge if Our premium taxes increase. iii This charge decreases gradually in contract years 11 through 15 to $0.00 for contract years 16 and thereafter. An increase in face amount results in an increase in the IRS guideline annual premium. All additions to the deferred sales charge for a face increase will be equal to 9.0% of paid premiums. The maximum limit will also increase by the additional IRS guideline annual premium times 9.0% times the lesser of 20 years or the expected future lifetime (determined at the time of the increase using the 1ortality Table). There will be no deferred sales charge after contract year 15. iv The guideline annual premium varies based upon the sex, issue age, and rating class of the Insured person on the issue date. The surrender charges shown in the table may not be representative of the charges that You will pay. Your contracts data page will indicate the surrender charge applicable to Your contract. For more detailed information concerning Your surrender charges, please contact Our Executive Office. v This charge decreases gradually beginning in contract year 11 to $0.00 in contract years 16 and thereafter. vi Currently, We charge an administrative fee of $200 at the time benefits are paid from this rider. We reserve the right to increase this amount. vii The cost of insurance rate varies based upon a number of factors, including, but not limited to, the sex, attained age, and rating class of the Insured person at the time of the charge. The cost of insurance deductions shown in the table may not be representative of the charges that You will pay. Your contracts data page will indicate the cost of insurance deduction applicable to Your contract. For more detailed information concerning Your cost of insurance deductions, please contact Our Executive Office. We may place an Insured in a substandard underwriting class with ratings that reflect higher mortality risks and that result in a higher cost of insurance deduction. viii As of any monthly anniversary, the net amount at risk is the death benefit less the contract fund (after all deductions for that monthly anniversary, except the cost of insurance deduction). ix The Loan Interest Spread is the difference between the amount of interest We charge You for a loan (guaranteed not to exceed a maximum of 8.00% annually) and the amount of interest We credit to the amount in Your loan account (which is guaranteed to be no less than 4.00% annually). x While a contract loan is outstanding, loan interest is charged in arrears on each contract anniversary or, if earlier, on the date of loan repayment, contract lapse, surrender, contract termination, or the Insureds death. The earnings are equal to the contract fund less the premiums paid. xi Charges for these riders may vary based on the contract duration, Insureds issue or attained age, sex, risk class, and benefit amount. Charges based on attained age may increase as the Insured ages. The rider charges shown in the table may not be typical of the charges You will pay. Your contracts specification page will indicate the rider charges applicable to Your contract, and more detailed information concerning these rider charges is available upon request from Our Executive Office. xii Regardless of the number of children or their age, up to age 21. xiii Regardless of the number of children or their age, up to age 21, or the age of the spouse. A unit of coverage provides for a decreasing term insurance benefit for the spouse that is shown in the rider form You receive with Your contract as well as $1,000 of term insurance for each of the Insureds children. *No longer available for issue on new or inforce contracts. The next item shows the lowest and highest total operating expenses deducted from portfolio assets (before waiver or reimbursement) during the fiscal year ended December 31, 2009. Expenses of the portfolios may be higher or lower in the future. More detail concerning each portfolios fees and expenses is contained in the prospectus for each portfolio. Total Annual Portfolio Operating Expenses: Lowest Highest Total Annual Portfolio Operating Expenses 1 (total of all expenses that are deducted from portfolio assets, including management fees, distribution or service fees (12b-1 fees), and other expenses) % 2.03% 1 The portfolio expenses used to prepare this table were provided to Midland National by the funds or their fund managers. Midland National has not independently verified such information. The expenses reflect those incurred as of December 31, 2009. Current or future expenses may be greater or less than those shown. These fees and expenses are paid out of the assets of the portfolio companies. A comprehensive discussion of the risks, charges and expenses of each portfolio company may be found in the portfolio companys prospectus. You can obtain a current copy of the portfolio companies prospectuses by contacting Us at: Midland National Life Insurance Company One Sammons Plaza Sioux Falls, SD 57193 Phone: (800) 272-1642 Fax: (605) 335-3621 For information concerning compensation paid for the sale of the contracts, see Distribution of the Contracts on page 72. SUMMARY OF VARIABLE UNIVERSAL LIFE 2 Death Benefit Options Variable Universal Life 2 provides life insurance on the Insured person. If the contract is inforce We will pay a death benefit when the Insured person dies. You can choose between two death benefit options: · Option 1: death benefit equals the face amount of the insurance contract. This is sometimes called a level death benefit . · Option 2: death benefit equals the face amount plus the contract fund . This is sometimes called a variable death benefit . The death benefit may be even greater in some circumstances. See Death Benefit on page 24. We deduct any contract debt and unpaid charges before paying any benefits. The beneficiary can take the death benefit in a lump sum or under a variety of payment plans. The minimum face amount is generally $50,000. However, for insured persons, age 0 to 14 at issue, the minimum face amount is $25,000. You may change the death benefit option You have chosen. You may also increase or decrease the face amount of Your contract, within limits. Flexible Premium Payments You may pay premiums whenever and in whatever amount You want, within certain limits. We require an initial premium at issue which is based on the contracts face amount and the Insured persons age, sex and underwriting class. We are not required to accept any premium, and We currently reject any premium of less then $50.00. However, under current Company practice, if paid by monthly bank draft, We will accept a premium as low as $30.00. You may choose a planned periodic premium. But payment of the planned premiums may not ensure that Your contract will remain inforce. Additional premiums may be required to keep Your contract from lapsing. You need not pay premiums according to the planned schedule. Whether Your contract lapses or remains inforce can depend on the amount of Your contract fund (less any contract debt and surrender charge). The contract fund , in turn, depends on the investment performance of the investment divisions You select. (The contract fund also depends on the premiums You pay and the charges We deduct.) However, You can ensure that Your contract stays inforce during the minimum premium period by paying premiums equal to those required to meet the accumulated minimum premium requirements described in  Premium Provisions During The Minimum Premium Period  on page 28. Investment Choices You may allocate Your contract fund to up to ten of the fifty-eight available investment divisions . For more information, see The Funds on page 34. You bear the complete investment risk for all amounts allocated to any of these investment divisions . You may also allocate Your contract fund to Our General Account, where We guarantee the safety of principal and a minimum interest rate. See the The General Account on page 53. Your Contract Fund Your contract fund begins with Your first premium payment. From Your premium We deduct a premium tax charge and any applicable service charge as described in the Deductions From Your Premiums section on page 54 and the first monthly deduction as described in Monthly Deductions From Your Contract Fund on page 55. The balance of the premium is Your beginning contract fund . Your contract fund changes daily to reflect: · the amount and frequency of premium payments, · deductions for the cost of insurance, additional benefits and other charges, · the investment performance of Your chosen investment divisions , · interest earned on amounts allocated to the General Account, · impact of loans, and · impact of partial withdrawals. There is no guaranteed contract fund for amounts allocated to the investment divisions . See The Contract Fund on page 44. Transfers You may transfer Your contract fund among the investment divisions and between the General Account and the various investment divisions . We require a minimum amount for each transfer, usually $200. Currently, We allow an unlimited number of free transfers. We reserve the right to charge a $25 fee for each transfer after the 4 th in a contract year . We also reserve the right to impose various restrictions on transfers. See Transfer Limitations on page 46. There are additional limitations on transfers to and from the General Account. See Transfer Of Contract Fund on page 46. Completed transfer requests received at Our Executive Office in good order before the New York Stock Exchange closes for regular trading (usually, 3:00 p.m. Central Time) are priced at the unit value determined at the close of that regular trading session of the New York Stock Exchange. If We receive Your completed transfer request after the close of regular trading on the New York Stock Exchange, We will process the transfer request at the unit value determined at the close of the next regular trading session of the New York Stock Exchange. We reserve the right to eliminate and/or severely restrict the transfer privilege in any manner We deem appropriate for some, all or specific contract owners. Contract Loans You may borrow up to 92% of Your net cash surrender value (the contract fund less the surrender charge minus any contract debt ). Your contract will be the sole security for the loan. Your contract states a minimum loan amount, usually $200. Contract loan interest accrues daily at an annual adjusted rate. See Contract Loans on page 50. Contract loan interest is not tax deductible on contracts owned by an individual. There may be federal tax consequences for taking a contract loan. See TAX EFFECTS on page 58. If You use a third party registered investment adviser in connection with allocations among the investment divisions , You can request that We take loans from Your contract to pay the advisory fees provided We have received documentation in good order from You and Your adviser. This does not constitute Us providing investment advice. Before taking a contract loan, You should consult a tax advisor to consider the tax consequences of a loan on Your life insurance contract. See TAX EFFECTS on page 58. Withdrawing Money You may make a partial withdrawal from Your contract fund . The current minimum withdrawal amount is $200. The maximum partial withdrawal You can make in any contract year is 20% of the net cash surrender value . The net cash surrender value is the contract fund minus any surrender charge minus any contract debt . Withdrawals could considerably reduce or eliminate some benefits or guarantees of the policy. Withdrawals are subject to other requirements. If You make more than one withdrawal in a contract year , then We deduct a service charge (no more than $25) for each subsequent withdrawal. See Withdrawing Money From Your Contract Fund on page 51. Withdrawals and surrenders may have negative tax effects. See TAX EFFECTS on page 58. Completed partial withdrawal requests received in good order at Our Executive Office before the New York Stock Exchange closes for regular trading (usually, 3:00 p.m. Central Time) are priced at the unit value determined at the close of that regular trading session of the New York Stock Exchange. If We receive Your completed partial withdrawal request after the close of regular trading on the New York Stock Exchange, We will process the partial withdrawal request at the unit value determined at the close of the next regular trading session of the New York Stock Exchange. Withdrawals are effected at unit values determined at the close of business on the day the withdrawal takes effect. Surrendering Your Contract You can surrender Your contract for cash and then We will pay You the net cash surrender value . A surrender charge will be deducted if You surrender Your contract or allow it to lapse during the surrender charge period. It is possible that You will receive no net cash surrender value if you surrender Your contract, especially in the first few contract years. Taxes and a tax penalty may apply. See Surrendering Your Contract on page 52 and see TAX EFFECTS on page 58. Completed surrender requests received in good order at Our Executive Office before the New York Stock Exchange closes for regular trading (usually, 3:00 p.m. Central Time) are priced at the unit value determined at the close of that regular trading session of the New York Stock Exchange. If We receive Your completed surrender request after the close of regular trading on the New York Stock Exchange, We will process the surrender request at the unit value determined at the close of the next regular trading session of the New York Stock Exchange. Deductions and Charges Deductions From Your Premiums We deduct a 2.25% premium tax on each premium payment. We may increase or decrease this charge depending on Our expenses, and We may vary this charge by state. If You elect to pay premiums by Civil Service Allotment, We also deduct a 46¢ (forty-six cents) charge from each bi-weekly premium payment. See Deductions From Your Premiums on page 54. Deductions From Your Contract Fund Certain amounts are deducted from Your contract fund each month. These are: · an expense charge of $5.00 (currently, We plan to make this deduction for only the first 15 contract years , but this waiver is not guaranteed), · a cost of insurance deduction. The amount of this charge is based on a number of factors, including, but not limited to, the Insured persons attained age , sex, risk class, and the amount of insurance under Your contract; and · charges for additional benefits. In addition, We can deduct fees when You make: · a partial withdrawal of net cash surrender value more than once in a contract year or · more than four transfers a year between investment divisions . (We currently waive this charge). See Monthly Deductions From Your Contract Fund on page 55. We also deduct a daily charge at an annual rate of 1.10% of the assets in every investment division . This charge is for certain mortality and expense risks, as well as an administrative charge. Surrender Charges We deduct a surrender charge only if You surrender Your contract for its net cash surrender value or let Your contract lapse during the surrender charge period (this period is the first 15 contract years after date of issue or an increase in face amount ). If You keep this contract inforce for longer than the surrender charge period, then You will not incur a surrender charge. The surrender charge has two parts: a deferred sales charge and a deferred issue charge. The deferred sales charge partially reimburses Us for Our costs in selling and distributing this contract. The deferred issue charge reimburses Us for underwriting and Our other costs in issuing the contract. The maximum deferred sales charge is: · 30% of any premium payment in the first 2 contract years up to one guideline annual premium (this varies for each contract); and · 9% of all other premium payments. After ten contract years , this charge begins to decline. There is no surrender charge after the surrender charge period (this period is 15 contract years after date of issue or an increase in face amount ). The amount of the deferred sales charge depends on: 1) the amount of Your premium payments, 2) when You pay Your premium and 3) when You surrender Your contract or allow it to lapse. The deferred issue charge is on a fixed schedule per thousand dollars of face amount . It starts at $3.00 per $1,000 of face amount for the first 10 contract years and decreases to $0.00 after the surrender charge period (this period is 15 contract years after date of issue or an increase in face amount ). This summary of the deferred sales charge and the deferred issue charge assumes no changes in face amount . See Surrender Charge on page 57. Additional Information About The Contracts Your Contract Can Lapse Your contract remains inforce if the net cash surrender value can pay the monthly deductions. In addition, during the minimum premium period , Your contract will remain inforce as long as You meet the applicable minimum premium requirements. However, the contract can lapse (1) during the minimum premium period if You do not meet the minimum premium requirement and (2) after the minimum premium period no matter how much You pay in premiums, if the net cash surrender value is insufficient to pay the monthly deductions (subject to the grace period). See Your Contract Can Lapse on page 65. Correspondence and Inquiries You can write to Us at Our Executive Office to pay premiums, send correspondence or take any other action, such as transfers between investment divisions , or changes in face amount , regarding Your contract. Our Executive Office is located at: Midland National Life Insurance Company One Sammons Plaza Sioux Falls, South Dakota 57193 (800) 272-1642 You also may send correspondence and transaction requests to Us by facsimile to Our Executive Office . If You are submitting an administrative request, please fax it to (605) 335-3621. Any administrative requests sent to another number or address may not be considered received in Our Executive Office and will not receive that days price. Some examples of administrative requests would be: · Ownership changes · Beneficiary changes · Collateral Assignments · Address changes · Request for general contract information · Adding or canceling Riders or Additional Benefits If You are submitting a transaction request, please fax it to (605) 373-8557. Any transaction requests sent to another number or address may not be considered received in Our Executive Office and will not receive that days price. Some examples of transaction requests would be: · Partial Withdrawals · Loan/Surrender requests · Transfers among funds · Fund or General Account additions/deletions · Premium allocation changes · Monthly deduction changes · Dollar Cost Averaging set-up · Portfolio rebalancing set-up The procedures We follow for facsimile requests include a written confirmation sent directly to You following any transaction request. We will employ reasonable procedures to confirm that instructions communicated by telephone or facsimile are genuine. The procedures We follow for transactions initiated by telephone may include requirements that callers identify themselves and the contract owner by name, social security number, date of birth of the owner or the Insured, or other identifying information. We only allow certain transaction requests to be made with a telephone request. Partial withdrawal, surrender and loan requests must be in good order, and may be made in writing or by facsimile to Our Executive Office . We may record all telephone requests. Facsimile and telephone correspondence and transaction requests may not always be available. Facsimile and telephone systems can experience outages or slowdowns for a variety of reasons. These outages or slowdowns may prevent or delay Our receipt of Your request. If You are experiencing problems, You should make Your correspondence and transaction request in writing. There are risks associated with requests made by facsimile or telephone when the original request is not sent to Our Executive Office . You bear those risks. Accordingly, We disclaim any liability for losses resulting from allegedly unauthorized facsimile or telephone requests that We believe are genuine. State Variations Certain provisions of the contracts may be different than the general description in the prospectus, and certain riders and options may not be available, because of legal restrictions in Your state. See Your contract for specific variations since any such variations will be included in Your contract or in riders or endorsements attached to Your contract. See Your agent or contact Our Executive Office for additional information that may be applicable to Your state. Tax-Free Section 1035 Exchanges You can generally exchange one life insurance contract for another in a tax-free exchange under Section 1035 of the Internal Revenue Code. Before making an exchange, You should compare both contracts carefully. Remember that if You exchange another contract for the one described in this prospectus, You might have to pay a surrender charge and income taxes, including a possible penalty tax, on Your old contract, and there will be a new surrender charge period for this contract and other charges may be higher (or lower) and the benefits may be different. You should not exchange another contract for this one unless You determine, after knowing all the facts, that the exchange is in Your best interest and not just better for the person trying to sell You this contract (that person will generally earn a commission if You buy this contract through an exchange or otherwise). If You purchase the contract in exchange for an existing life insurance policy from another company, We may not receive Your premium payment from the other company for a substantial period of time after You sign the application and send it to Us, and We cannot credit Your premium to the contract until We receive it. You should consult with and rely upon a tax advisor if you are considering a contract exchange. See TAX EFFECTS on page 58 DETAILED INFORMATION ABOUT VARIABLE UNIVERSAL LIFE 2 Insurance Features This prospectus describes Our Variable Universal Life 2 contract. There may be contractual variances because of requirements of the state where Your contract is issued. How the Contracts Differ From Whole Life Insurance Variable Universal Life 2 provides insurance coverage with flexibility in death benefits and premium payments. It enables You to respond to changes in Your life and to take advantage of favorable financial conditions. The contract differs from traditional whole life insurance because You may choose the amount and frequency of premium payments, within limits. In addition, Variable Universal Life 2 has two types of death benefit options. You may switch back and forth between these options. The contract also allows You to change the face amount (within limits) without purchasing a new insurance contract. However, evidence of insurability may be required. Finally, Variable Universal Life 2 is variable life insurance because the contract fund and other benefits will vary up or down depending on the investment performance of the investment divisions or options You select. You bear the risk of poor investment performance, but You get the benefit of good performance. Application for Insurance To apply for a contract You must submit a completed application, in good order. We decide whether to issue a contract based on the information in the application and Our standards for issuing insurance and classifying risks. If We decide not to issue a contract, then We will return the sum of premiums paid plus interest credited. The maximum issue age is 80. There may be delays in Our receipt of applications that are outside of Our control because of the failure of the selling broker-dealer or life insurance agent to forward the application to Us promptly, or because of delays in determining that the contract is suitable for You. Any such delays will affect when Your contract can be issued and when Your net premium is allocated among Our General Account and/or investment divisions . We offer other variable life insurance contracts that have different death benefits , contract features, and optional benefits. However, these other contracts also have different charges that would affect Your investment performance and contract fund . To obtain more information about these other contracts, contact Our Executive Office . Death Benefit As long as Your contract remains inforce , We will pay the death benefit to the beneficiary when the Insured person dies (outstanding contract debt will be deducted from the proceeds). As the owner, You may choose between two death benefit options: · Option 1 provides a benefit that equals the face amount of the contract. This level death benefit is for owners who prefer insurance coverage that does not vary in amount and has lower insurance charges. Except as described below, the option 1 death benefit is level or fixed at the face amount . · Option 2 provides a benefit that equals the face amount of the contract plus the contract fund on the day the Insured person dies. This variable death benefit is for owners who prefer to have investment performance reflected in the amount of their insurance coverage. Under Option 2, the value of the death benefit fluctuates with Your contract fund . The minimum initial face amount generally is $50,000. However, for issue ages 0-14, the minimum is $25,000. Under both options, federal tax law may require a greater benefit. This benefit is a percentage multiple of Your contract fund . The percentage declines as the Insured person gets older (this is referred to as the corridor percentage). The minimum death benefit will be Your contract fund on the day the Insured person dies multiplied by the percentage for his or her age. For this purpose, age is the attained age (last birthday) at the beginning of the contract year of the Insured persons death. A table of corridor percentages and some examples of how they work, are in the statement of additional information which is available free upon request (see back cover). Under either option, the length of time Your contract remains inforce depends on the net cash surrender value of Your contract and whether You meet the minimum premium period requirements. Your coverage lasts as long as Your net cash surrender value can cover the monthly deductions from Your contract fund . In addition, during the minimum premium period , Your contract remains inforce if the sum of Your premium payments (minus any loans or withdrawals) is greater than the sum of the monthly minimum premiums (including those applicable for an in-force minimum premium) for all of the contract months since the contract was issued. The investment performances of the investment divisions and the interest earned in the General Account affect Your contract fund . Therefore, the returns from these investment options can affect the length of time Your contract remains inforce . Notice and Proof of Death We require satisfactory proof of the Insureds death before We pay the death benefit . That can be a certified copy of a death certificate, a written statement by the attending physician, a certified copy of a decree of a court of competent jurisdiction as to the finding of death, or any other proof satisfactory to Us. Payment of Death Benefits and Lump Sum Payments In most cases, when a death benefit is paid in a lump sum We will pay the death benefit by establishing an interest bearing draft account, called the "Midland Access Account," for the beneficiary , in the amount of the death benefit proceeds. We will send the beneficiary a draft account book and the beneficiary will have access to the account simply by writing a draft for all or any part of the amount of the death benefit . We do not guarantee to credit a minimum interest rate on amounts left in the Midland Access Account. Any interest paid on amounts in the Midland Access Account are currently taxable to the beneficiary . The Midland Access Account is a draft account and is part of Our General Account. It is not a bank account or a checking account and it is not insured by the FDIC or any government agency. As part of Our General Account, it is subject to the claims of Our creditors. We receive a benefit from all amounts left in the Midland Access Account. Maturity Benefit If the Insured person is still living on the maturity date, We will pay the owner the contract fund minus any outstanding loans. The contract will then end. The maturity date is the contract anniversary after the Insured persons 100th birthday. See Maturity Date on page 66. In certain circumstances, You may extend the maturity date (doing so may have tax consequences). See TAX EFFECTS on page 58. Changes In Variable Universal Life 2 Variable Universal Life 2 gives You the flexibility to choose from a variety of strategies that enable You to increase or decrease Your insurance protection. A reduction in face amount lessens the emphasis on a contracts insurance coverage by reducing both the death benefit and the amount of pure insurance provided. The amount of pure insurance is the difference between the contract fund and the death benefit . This is the amount of risk We take. A reduced amount at risk results in lower cost of insurance deductions from Your contract fund . A partial withdrawal reduces the contract fund and may reduce the death benefit , while providing You with a cash payment, but generally does not reduce the amount at risk. Choosing not to make premium payments may have the effect of reducing the contract fund . Under death benefit option 1, reducing the contract fund increases the amount at risk (thereby increasing the cost of insurance deductions) while leaving the death benefit unchanged; under death benefit option 2, reducing the contract fund decreases the death benefit while leaving the amount at risk unchanged. Increases in the face amount have the exact opposite effect of decreases. Changing The Face Amount of Insurance You may change the face amount of Your contract by submitting a fully completed contract change application to Our Executive Office . You can only change the face amount twice each contract year . All changes are subject to Our approval and to the following conditions: For increases: · Increases in the face amount must be at least $25,000. · To increase the face amount , You must provide, in good order, a fully completed contract change application and satisfactory evidence of insurability. If the Insured person has become a more expensive risk, then We charge higher cost of insurance fees for the additional amounts of insurance (We reserve the right to change this procedure). · Monthly cost of insurance deductions from Your contract fund will increase. These begin on the date the face amount increase takes effect. · The right to examine this contract does not apply to face amount increases. (It only applies when You first buy the contract). · There will be an increase in the minimum premium requirement. · A new surrender charge period and surrender charge increase will apply to the face amount increase. For decreases: · The surrender charge remains unchanged at the time of decrease. · You cannot reduce the face amount below the minimum issue amounts at the time of the reduction as noted on the contract information page of Your contract. · Monthly cost of insurance deductions from Your contract fund will decrease. · The federal tax law may limit a decrease in the face amount . If that limit applies, then Your new death benefit will be Your contract fund multiplied by the corridor percentage the federal tax law specifies for the Insureds age at the time of the change. · If You request a face amount decrease after You have already increased for the face amount at substandard (i.e., higher) cost of insurance deductions, and the original face amount was at standard risk charges, then We will first decrease the face amount that is at substandard higher cost of insurance deductions. We reserve the right to change this procedure. · There will be no decrease in the minimum premium requirement. Changing the face amount may have tax consequences, so You should consult a tax advisor before making a change. Changing Your Death Benefit Option You may change Your death benefit option from option 1 to option 2 by submitting a fully completed contract change application, in good order, to Our Executive Office . We require satisfactory evidence of insurability to make this change. If You change from option 1 to option 2, the face amount decreases by the amount of Your contract fund on the date of the change. This keeps the death benefit and net amount at risk the same as before the change. We may not allow a change in death benefit option if it would reduce the face amount below the minimum issue amounts, as noted on the contract information page of Your contract. You may change Your death benefit option from option 2 to option 1 by sending a written request , in good order, to Our Executive Office . If You change from option 2 to option 1, then the face amount increases by the amount of Your contract fund on the date of the change. These increases and decreases in face amount are made so that the amount of the death benefit remains the same on the date of the change. When the death benefit remains the same, there is no change in the net amount at risk. This is the amount on which the cost of insurance deductions are based. Changing the death benefit option may have tax consequences. You should consult a tax advisor before making a change. When Contract Changes Go Into Effect Any changes in the face amount or the death benefit option will go into effect on the monthly anniversary after the date We approve Your request. After Your request is approved, You will receive a written notice showing each change. You should attach this notice to Your contract. We may also ask You to return Your contract to Us at Our Executive Office so that We can make a change. We will notify You in writing if We do not approve a change You request. For example, We might not approve a change that would disqualify Your contract as life insurance for income tax purposes. Contract changes may have negative tax consequences. See TAX EFFECTS on page 58. You should consult a tax advisor before making any change. Flexible Premium Payments You may choose the amount and frequency of premium payments, within the limits described below. Even though Your premiums are flexible, Your contract information page will show a planned periodic premium. You determine the planned premium when You apply and can change them at any time. You will specify the frequency to be on a quarterly, semi-annual or annual basis. Planned periodic premiums may be monthly if paid by pre-authorized check. Premiums may be bi-weekly if paid by Civil Service Allotment. If You decide to make bi-weekly premium payments, We will assess the Civil Service Allotment Service Charge of $0.46 per bi-weekly premium. The planned premiums may not be enough to keep Your contract inforce. The insurance goes into effect when We receive Your initial minimum premium payment (and approve Your application). We determine the initial minimum premium based on: 1) the age , sex and premium class of the Insured person, 2) the initial face amount of the contract, and 3) any additional benefits selected. All premium payments should be payable to Midland National. After Your first premium payment, all additional premiums should be sent directly to Our Executive Office . We will send You premium reminders based on Your planned premium schedule. You may make the planned payment, skip the planned payment, or change the frequency or the amount of the payment. Generally, You may pay premiums at any time. Amounts must be at least $50, unless made by a pre-authorized check. Under current Company practice, amounts made by a pre-authorized check can be as low as $30. Payment of the planned premiums does not guarantee that Your contract will stay inforce. Additional premium payments may be necessary. The planned premiums increase when the face amount of insurance increases. If You send Us a premium payment that would cause Your contract to cease to qualify as life insurance under federal tax law, then We will notify You and return that portion of the premium that would cause the disqualification. Premium Provisions During The Minimum Premium Period During the minimum premium period , You can keep Your contract inforce by meeting a minimum premium requirement. The minimum premium period lasts until the 5 th contract anniversary . A monthly minimum premium is shown on Your contract information page. (This is not the same as the planned premiums). The minimum premium requirement will be satisfied if the sum of premiums You have paid, less Your loans or withdrawals, is equal to or greater than the sum of the monthly minimum premiums required on each monthly anniversary . The minimum premium increases when the face amount increases. During the minimum premium period , Your contract will enter a grace period and lapse if: · the net cash surrender value cannot cover the monthly deductions from Your contract fund ; and · the premiums You have paid, less Your loans and withdrawals, are less than the total monthly minimum premiums required to that date. Remember that the net cash surrender value is the contract fund minus the surrender charge and minus any outstanding contract debt . This contract lapse can occur even if You pay all of the planned premiums. Premium Provisions After The Minimum Premium Period . After the minimum premium period , Your contract will enter a grace period and lapse if the net cash surrender value cannot cover the monthly deductions from Your contract fund . Paying Your planned premiums may not be sufficient to maintain Your contract because of investment performance, charges and deductions, contract changes or other factors. Therefore, additional premiums may be necessary to keep Your contract inforce . Allocation of Premiums Each net premium will be allocated to the investment divisions or to Our General Account on the later of the day We receive Your premium payment, in good order, at Our Executive Office (if We receive it before the close of regular trading on the New York Stock Exchange (usually, 3:00 p.m. Central Time)) or on the record date . When premium is received before the record date , the net premium will be held and earn interest in the General Account until the day after the record date . When this period ends Your instructions will dictate how We allocate Your net premium . There may be delays in Our receipt of applications that are outside of Our control because of the failure of the selling broker-dealer or life insurance agent to forward the application to Us promptly, or because of delays in determining that the contract is suitable for You. Any such delays will affect when Your contract can be issued and when Your net premium is allocated among Our General Account and/or investment divisions . Once we receive the application and initial premium from the selling broker-dealer, your instructions will dictate how We allocate the net premium . The net premium is the premium minus a premium tax and any applicable service charge. ( Please note: The first monthly deduction is also taken from the initial premium). Each net premium is put into Your contract fund according to Your instructions. Your contract application may provide directions to allocate net premiums to Our General Account or the investment divisions . You may not allocate Your contract fund to more than 10 investment divisions at any one point in time. Your allocation instructions will apply to all of Your premiums unless You write to Our Executive Office with new instructions. You may also change Your allocation instructions by calling Us at (800) 272-1642 or faxing Us at (605) 373-8557. Changing Your allocation instructions will not change the way Your existing contract fund is apportioned among the investment divisions or the General Account. Allocation percentages may be any whole number from 0 to 100. The sum of the allocation percentages must equal 100. Of course, You may choose not to allocate a net premium to any particular investment division . See The General Account on page 53. Additional Benefits You may include additional benefits in Your contract. Certain benefits result in an additional monthly deduction from Your contract fund . You may cancel these benefits at any time. However, canceling these benefits may have adverse tax consequences and You should consult a tax advisor before doing so. The following briefly summarizes the additional benefits that are currently available: 1. Accidental Death Benefit Rider: This rider can be selected at the time of application or added to an inforce contract. Under this rider, We will pay an additional benefit if the Insured person dies from a physical injury that results from an accident, provided the Insured person dies before the contract anniversary that is within a half year of his or her 70 th birthday. We charge a fee for this rider on the rider date and on each monthly anniversary thereafter. 2. Additional Insurance Rider : This rider can be selected at the time of application or added to an inforce contract. With this benefit, We will provide term insurance for another person, such as the Insured persons spouse, under Your contract. A separate charge will be deducted for each additional Insured. We charge a fee for this rider on the rider date and on each monthly anniversary thereafter. 3. Benefit Extension Rider: This rider can prevent the contract from lapsing due to high amounts of contract debt , provided certain conditions are met. If You choose this rider and exercise its benefits, there is a risk that the death benefit may be substantially reduced. This rider can be selected at the time of application or added to an inforce contract. There is no additional charge for this benefit. You may elect this benefit while You meet the conditions listed below by sending Us written notice. When the benefit availability conditions listed below are satisfied and the contract debt is equal to or greater than 87% of the contract fund , We will send a written notice to Your last known address, at least once each contract year , that the benefit election is available to You. If You decide to elect this benefit at that time, You must send Us written notice within 30 days of the date We mail this notice. This benefit is not available unless all of the following conditions are met. · The contract has been inforce for at least 15 contract years ; · the Insureds contract age or attained age must be at least age 65; · You have made withdrawals of all Your premium; and · contract debt does not exceed the benefit election amount as defined below. The benefit election amount is as follows: · 89% of the contract fund for contract ages or attained age s that are greater than or equal to age 65 but less than or equal to age 74; · 93% of the contract fund for contract ages or attained ages that are greater than or equal to age 75. However, if You choose to take a loan or withdrawal that causes the contract debt to exceed the benefit election amount during the 30 days after the written notice has been sent, this benefit election will not be available. The effective date of this benefit will be the monthly anniversary date that follows the date We receive Your written notice. The entire amount of Your contract fund must be allocated to the General Account on and after the effective date. If You have any portion of the contract fund in the Separate Account on the effective date, We will transfer it to Our General Account on that date. No transfer charge will apply to this transaction and it will not count toward the maximum number of transfers allowed in a contract year . The benefit extension period begins as of the effective date of the rider and ends (and the rider terminates) on the earliest of: · the Insureds death; or · surrender of the contract; or · the date any loans or withdrawals are taken. During the benefit extension period: · We guarantee Your contract will remain in force until the Insureds death provided the contract is not terminated due to surrender, and You do not take loans or withdrawals after the effective date. · The excess contract debt provision in the contract will be suspended. · All monthly deductions will be taken from the General Account. · We will not allow any: o premium payments; or o transfers to the Separate Account ; or o face amount changes; or o death benefit option changes. · The death benefit option will be death benefit option 1, and the death benefit will be subject to the minimum death benefit provisions below. · If the contract debt does not exceed the face amount as of the riders effective date, the face amount will be decreased to equal the contract fund as of the effective date. We will send You an endorsement to reflect the new face amount . · Any riders and supplemental benefits attached to the contract will terminate. During the benefit extension period, the death benefit will be determined exclusively by death benefit option 1 and will be equal to the greatest of the following amounts for the then current contract year : · 100% of the contract fund as of the date We receive due proof of the Insureds death; · The minimum amount of death benefit necessary for the contract to continue its qualification as a life insurance contract for federal tax purposes. · The face amount (the option 1 death benefit ). In some circumstances, electing the benefit can cause Your contract to become a modified endowment contract (MEC). You should consult with and rely on a tax advisor when making contract changes, taking loans or withdrawals to help You avoid situations that may result in Your contract becoming a MEC. You may make loan repayments at anytime. Loan repayments will be allocated to the General Account. Interest charged on contract debt will continue to accrue during the benefit extension period. Making loan repayments does not terminate the rider. This Rider will terminate upon the earliest of: · The date of the Insureds death; or · The date You surrender the contract; or · The date any loans or withdrawals are taken during the benefit extension period. Anyone contemplating the purchase of the contract with the Benefit Extension Rider should be aware that the tax consequences of the Benefit Extension Rider have not been ruled on by the IRS or the courts and it is possible that the IRS could assert that the outstanding loan balance should be treated as a taxable distribution when the Benefit Extension Rider causes the contract to be converted into a fixed contract. You should consult with and rely on a tax advisor as to the tax risk associated with the Benefit Extension Rider. See TAX EFFECTS on page 58. 4. Childrens Insurance Rider: This rider provides term life insurance on the lives of the Insured persons children. Coverage under this rider includes natural children, stepchildren, and legally adopted children, between the ages of 15 days and 21 years. They are covered until the Insured person reaches age 65 or the child reaches age 25, whichever is earlier. The Childrens Insurance Rider is no longer available for issue on new or inforce contracts. 5. Extended Maturity Option: This option is automatically included on all newly issued contracts. This benefit provides You with the ability to request an extension of the maturity date indefinitely, or as long as allowed by the IRS and Your state. If the Insured is alive on the maturity date and this contract is still inforce and not in the grace period, this option may be elected. In order to elect this option, all of the contract fund must be transferred to either the General Account or the Money Market investment division and the death benefit option must be elected as option 1, unless Your state requires otherwise. Once Your contract is extended beyond the maturity date, We will not charge any further monthly deductions against Your contract fund and We will only allow transfers to the General Account or the Money Market investment division . Furthermore, We will not allow any of the following to occur: · Increase in the face amount of insurance · Changes in the death benefit options · Premium payments The Extended Maturity Option may have tax consequences. Consult Your tax advisor before taking this election. See  TAX EFFECTS  on page 58. 6. Family Insurance Rider: This rider provides term life insurance on the Insured persons children as does the Childrens Insurance Rider. This rider also provides decreasing term life insurance on the Insureds spouse. The Family Insurance Rider is no longer available for issue on new or inforce contracts. 7. Flexible Disability Benefit Rider : This rider must be selected at the time of application. Under this rider, We pay a set amount into Your contract fund each month (the amount is on Your contract information page). The benefit is payable when the Insured person becomes totally disabled on or after his/her 15 th birthday and the disability continues for at least 6 months. The disability must start before the contract anniversary following the Insured persons 60 th birthday. The benefit will continue for as long as the disability lasts or until the Insured person reaches age 65, whichever is earlier. If the amount of benefit paid into the contract fund is more than the amount allowed under the income tax code, the monthly benefit will be paid to the Insured. We charge a fee for this rider on the rider date and on each monthly anniversary thereafter until the contract anniversary on which the Insured reaches attained age 60. 8. Guaranteed Insurability Rider: This rider must be selected at the time of application. This benefit provides for additional amounts of insurance without further evidence of insurability . We charge a fee for this rider on the rider date and on each monthly anniversary thereafter. 9. Living Needs Rider: This rider can be selected at the time of application or added to an inforce contract. This rider provides an accelerated death benefit as payment of an Advanced Sum, in the event the Insured person is expected to die within 12 months (or longer if required by state law). Pursuant to the Health Insurance Portability and Accountability Act of 1996, We believe that for federal income tax purposes an advanced sum payment made under the Living Needs Rider should be fully excludable from the gross income of the beneficiary, as long as the beneficiary (the taxpayer) is the Insured person under the contract (except in certain business contexts). You should consult a tax advisor if such an exception should apply. The tax consequences associated with reducing the death benefit after We pay an accelerated death benefit are unclear, however. You should consult a qualified tax advisor about the consequences of adding this rider to a contract or requesting an advanced sum payment under this rider. There is no charge for this benefit prior to the time of a payment. The amount of the advanced sum is reduced by expected future interest and may be reduced by a charge for administrative expenses. Currently, We charge an administrative fee of $200 at the time benefits are paid from this rider. We reserve the right to increase this amount. On the day We pay the accelerated death benefit , We will reduce the following in proportion to the reduction in the eligible death benefit : a) the death benefit of the contract and of each eligible rider b) the face amount c) any contract fund d) any outstanding loan When We reduce the contract fund , We allocate the reduction based on the proportion that Your unloaned amounts in the General Account and Your amounts in the investment divisions bear to the total unloaned portion of Your contract fund . You can choose the amount of the death benefit to accelerate at the time of the claim. The maximum advanced sum is 50% of the eligible death benefit (which is the death benefit of the contract plus the sum of any additional death benefits on the life of the Insured person provided by any eligible riders). Currently, We have a maximum of $250,000 and a minimum of $5,000. Waiver of Charges Rider: This rider can be selected at the time of application or added to an inforce contract with proof of insurability. With this benefit, We waive monthly deductions from the contract fund during the total disability of the Insured, if the Insured person becomes totally disabled on or after his/her 15 th birthday and the disability continues for at least 6 months. If a disability starts before the contract anniversary following the Insured persons 60 th birthday, then We will waive monthly deductions from the contract fund for as long as the disability continues. If a disability starts after the contract anniversary following the Insured persons 60 th birthday, then you will not receive any benefit under this rider. We charge a fee for this rider on the rider date and on each monthly anniversary thereafter. The Childrens Insurance Rider, the Family Insurance Rider and the Additional Insurance Rider all provide term insurance. Term insurance, unlike base coverage, does not provide a cash value or an opportunity for the death benefit and cash value to grow. However, the cost of term insurance may be lower than the cost of base coverage. Separate Account Investment Choices Our Separate Account And Its Investment Divisions The  Separate Account  is Our Separate Account A, established under the insurance laws of the State of Iowa. It is a unit investment trust registered with the Securities and Exchange Commission (SEC) under the Investment Company Act of 1940 but this registration does not involve any SEC supervision of its management or investment policies. The Separate Account meets the definition of a  Separate Account  under the federal securities laws. Income, gains, and losses credited to, or charged against, the Separate Account reflect the investment experience of Our Separate Account and not the investment experience of Our other assets. We are obligated to pay all amounts guaranteed under the contract. The Separate Account has a number of investment divisions , each of which invests in the shares of a corresponding portfolio of the funds . You may allocate part or all of Your net premiums to no more than ten of the fifty-eight investment divisions currently available in Our Separate Account at any one time. The Funds Each of the portfolios available under the contract is a series of its investment company. Currently there are fifty-eight investment divisions . The funds  shares are bought and sold by Our Separate Account at net asset value. More detailed information about the funds and their investment objectives, policies, risks, expenses and other aspects of their operations, appear in their prospectuses, which accompany this prospectus. The funds, their managers, or affiliates thereof, may make payments to Midland National and/or its affiliates. These payments may be derived, in whole or in part, from the advisory fee deducted from fund assets and/or from Rule 12b-1 fees deducted from fund assets. Contract owners, through their indirect investment in the funds, bear the costs of these advisory and 12b-1 fees. The amount of these payments may be substantial, may vary between funds and portfolios, and generally are based on a percentage of the assets in the funds that are attributable to the contracts and other variable insurance products issued by Midland National. These percentages currently range up to 0.25% annually. Midland National may use these payments for any corporate purpose, including payment of expenses that Midland National and/or its affiliates incur in promoting, marketing, and administering the (i) contracts, and (ii) in its role as an intermediary, the funds. Midland National and its affiliates may profit from these payments. Investment Policies Of The Portfolios Each portfolio tries to achieve a specified investment objective by following certain investment policies. A portfolios objectives and policies affect its returns and risks. Each investment divisions performance depends on the experience of the corresponding portfolio. The objectives of the portfolios are as follows: Portfolio Investment Objective AIM Variable Insurance Funds (Invesco Variable Insurance Funds) Invesco V.I. Financial Services Fund - Series I Shares (Formerly AIM V.I. Financial Services Fund - Series I Shares) The Funds investment objective is long-term growth of capital. The Fund invests, under normal circumstances, at least 80% of net assets (plus borrowings for investment purposes) in securities of issuers engaged primarily in the financial services-related industries. Invesco V.I. Global Health Care Fund  Series I Shares (Formerly AIM V.I. Global Health Care Fund  Series I Shares) The Funds investment objective is long-term growth of capital. The Fund invests, under normal circumstances, at least 80% of net assets (plus borrowings for investment purposes) in equity securities of health care industry issuers. Invesco V.I. International Growth Fund  Series I Shares (Formerly AIM V.I. International Growth Fund  Series I Shares) The Fund's investment objective is long-term growth of capital. The Fund invests primarily in a diversified portfolio of international equity securities whose issuers are considered by the Funds portfolio managers to have strong earnings growth. Alger Portfolios Alger Capital Appreciation Portfolio Seeks long-term capital appreciation. Alger Large Cap Growth Portfolio Seeks long-term capital appreciation. Alger Mid Cap Growth Portfolio Seeks long-term capital appreciation. Alger Small Cap Growth Portfolio** Seeks long-term capital appreciation. American Century Variable Portfolios, Inc. American Century VP Balanced Fund** Seeks long-term growth and current income. Invests approximately 60 percent of its assets in equity securities and in fixed income securities. American Century VP Capital Appreciation Fund Seeks capital growth. American Century VP Income & Growth Fund** Seeks capital growth by investing in common stocks. Income is a secondary objective. American Century VP International Fund Seeks capital growth. American Century VP Value Fund Seeks long-term capital growth. Income is a secondary objective. Fidelity ® Variable Insurance Products VIP Asset Manager SM Portfolio Seeks to obtain high total return with reduced risk over the long term by allocating its assets among stocks, bonds, and short-term instruments. VIP Asset Manager: Growth â Portfolio Seeks to maximize total return by allocating its assets among stocks, bonds, short-term instruments, and other investments. VIP Balanced Portfolio Seeks income and capital growth consistent with reasonable risk. VIP Contrafund® Portfolio Seeks long-term capital appreciation. VIP Equity-Income Portfolio Seeks reasonable income. Will also consider the potential for capital appreciation. The funds goal is to achieve a yield which exceeds the composite yield on the securities comprising the Standard & Poors 500 sm Index of 500 (S&P 500
